Name: Commission Regulation (EC) No 439/1999 of 26 February 1999 amending Regulation (EC) No 190/1999 opening an invitation to tender for the mobilisation of pigmeat on the Community market with a view to its subsequent delivery to Russia
 Type: Regulation
 Subject Matter: trade policy;  distributive trades;  trade;  animal product;  Europe
 Date Published: nan

 EN Official Journal of the European Communities27. 2. 1999 L 52/33 COMMISSION REGULATION (EC) No 439/1999 of 26 February 1999 amending Regulation (EC) No 190/1999 opening an invitation to tender for the mobilisation of pigmeat on the Community market with a view to its subsequent delivery to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas Commission Regulation (EC) No 111/1999 (2) lays down general rules for the application of Regulation (EC) No 2802/98; Whereas Commission Regulation (EC) No 190/1999 (3) opens an invitation to tender for the mobilisation of pigmeat on the Community market with a view to its subsequent delivery to Russia; whereas the periods for the submission of tenders were amended by Commission Regulation (EC) No 385/1999 (4); Whereas the conditions for making the product available to the transporter under the abovementioned invitation to tender should be specified by setting the minimum daily rates of loading at the place of supply and by fixing the time from which the various charges incurred if the product storage period is extended are to be borne by the transporter; Whereas, bearing in mind the period for the submission of tenders, this Regulation should enter into force on the day of its publication in the Official Journal of the European Communities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 190/1999 is amended as follows: 1. The following is added to the first subparagraph: (d) making the product available to the transporter, before commencement of loading, for a minimum period of 10 days from the dates set in Annex II. Once that period has expired, the amount in- dicated in the tender in application of Article 5(1)(g)(4) of Regulation (EC) No 111/1999 shall be due to the successful tenderer for mobilisation'. 2. The second subparagraph is replaced by the following: The tender shall contain the exact place where the product must be held available (cold store); all the products making up a single lot must be held there. That place must be easily accessible for take-over by the transporter and must guarantee a rate of loading of 100 t per working day'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 349, 24. 12. 1998, p. 12. (2) OJ L 14, 19. 1. 1999, p. 3. (3) OJ L 21, 28. 1. 1999, p. 14. (4) OJ L 46, 20. 2. 1999, p. 48.